 In the Matter of GENERAL BAKING COMPANY, EMPLOYERandERNEST-JACKSON, PETITIONERandBUILDING SERVICE INTERNATIONAL UNIONrLOCAL No. 40, AFL, PETITIONERIn the Matter of GENERAL BAKING COMPANY, EMPLOYERandGENERALDRIVERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA,LOCAL 886, PETITIONERCases Nos. 16-RD-61 and 16-RC-524.-Decided June 26, 1950DECISION AND ORDERUpon separate certification and decertification petitions duly filed.under Section 9 (c) of the National Labor Relations Act, a consoli-dated hearing was held before Benjamin E. Cook, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees.of the Employer. The Petitioner in the decertification case, an em-ployee of the Employer, asserts that Building Service InternationalUnion, AFL, Local No. 40, herein called the Intervenor, is no longerthe, representative of the Employer's employees within the meaningofSection 9 (a) of the Act.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The. Employer is engaged in the production and sale of bakeryproducts.Its principal office is located in New, York City, and thereare branches in 44 other cities.Only the bakery located in OklahomaCity, Oklahoma, is involved in this proceeding.In its motion to intervene the Intervenor contended that Local 886 should be barredfrom the hearing because of fraud in complying with Section 9 (f), (g), and (h) of theAct.The Board has consistently held that it will not investigate the authenticity or truthof affidavits filed under section 9, as such investigations are by the Act made a functionof the Department of Justice.Wilson and Co., Inc.,80 NLRB 1466.90 NLRB No. 90.588 GENERAL BAKING COMPANY589The Petitioner in Case No. 16-RC-524 seeks to represent theEmployer's janitors, clean-up men, and maintenance employees, cur-rently being represented by the Intervenor.The Petitioner in CaseNo. 16-RD-61 requests a decertification election for the same groupof employees.The Employer and the Intervenor, while agreeingto the internal composition of the unit, contend that a unit limitedto the employees of the Employer is inappropriate.For many years past the Employer has joined with the Colonial.Baking Company and the Continental Baking Company, both ofwhom are also located in Oklahoma City, in the conduct of laborrelations on a multiemployer basis through the Bakery Employers:Labor Council.The Council and unions representing bakery em-ployees other than those involved in the petition herein have beenbargaining for a substantial period of time.2In 1947 the multiple-employer bargaining covering productionemployees was broadened to include the employees involved herein.At that time, following consent elections, the three above-mentionedcompanies, bargaining through the Council, entered into a singlemultiemployer collective bargaining contract with the Intervenor,covering janitors, clean-up men, and maintenance employees. In1948 the Royal Baking Company was added to the contract. Suchjoint bargaining has continued up to the present time and successivemultiemployer contracts have been entered into, the last one havingexpired May 1, 1950.In this case the Petitioners seek units of the janitors, clean-up men,and maintenance employees of but one of four employers who by theirconduct of labor relations in the past have indicated their dispositionto be bound by group rather than individual action.We find that inthe light of the multiemployer bargaining history since 1947 withrespect to these employees, particularly when viewed against theeven longer bargaining history respecting the production employees,the single employer unit requested by the Petitioner is inappropriate.We shall therefore dismiss the petitions.,ORDERIT IS HEREBY ORDERED that the petitions for decertification and forinvestigation and certification of representatives of employees of theGeneral Baking Company, Oklahoma City, Oklahoma, be, and thesame hereby are, dismissed.2The precise period is not disclosed by the record. It is clear,however, that suchbargaining began at least 10 years ago.3 In view of our finding that a unit limited to employees of the Employer is-inappropriatewe find it unnecessary to consider the contentions of the parties respecting the classificationsof employees in the proposed unit or other questions raised in the petitions.